 
EXHIBIT 10.3

 
DANA HOLDING CORPORATION
AND ITS AFFILIATED COMPANIES
 
PROPRIETARY INTEREST PROTECTION AND NON-SOLICITATION AGREEMENT


WHEREAS, I expressly agree and understand that this Agreement and covenants
herein are necessary to protect Dana’s confidential information, trade secrets
and other proprietary interests;
 
WHEREAS, in addition to other good and valuable consideration, I am expressly
being given significant promotion opportunities, potential continued employment,
possible promotional opportunities, certain monies and benefits, and/or trade
secrets and confidential information of Dana and its customers, suppliers,
vendors and affiliates to which I would not have access to but for my employment
by Dana at the level to which Dana has promoted me in exchange for this
Agreement; and
 
WHEREAS, these recitals are material terms of this Agreement.
 
In consideration for my employment, potential continued employment, training,
salary increase, benefits, the provision of trade secrets, the provision of
confidential information and/or the payment of wages to me by Dana during my
employment, I agree as follows:
 
1.           Disclosure of Confidential Information I will not, without Dana’s
prior permission, directly or indirectly disclose to anyone outside of Dana,
either during or after my employment, trade secrets or other confidential
information of Dana, or any information received in confidence from third
parties by Dana or about third parties by Dana, as long as such matters remain
trade secrets or confidential.  The term “Dana” as used in this Agreement shall
include Dana Holding Corporation and its affiliated, parent and subsidiary
corporations as well as its successors and assigns.  Trade secrets and other
confidential information shall include any information or material which has not
been made available generally to the public through improper means and which (a)
is generated or collected by or utilized in the operations of Dana and relates
to the actual or anticipated business or research or development of Dana; or (b)
is suggested by or results from any task assigned to me by Dana or work
performed by me for or on behalf of Dana.  The confidentiality obligations
herein shall not prevent me from revealing evidence of criminal wrongdoing to
law enforcement or prohibit me from divulging confidential information or trade
secrets by order of court or agency of competent jurisdiction; however, I shall
promptly inform Dana of any such situations and shall take such reasonable steps
to prevent disclosure of confidential information or trade secrets until Dana
has been informed of such requested disclosure and Dana has had an opportunity
to respond to the Court or Agency.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Return of Property and Copying  I agree that all tangible materials
(whether originals or duplicates), including, but not limited to, drawings,
notebooks, reports, proposals, price lists, list of actual or potential
customers or suppliers, formulae, prototypes, tools, equipment, models,
specifications, methodologies, blueprints, financial data, contracts,
agreements, correspondence, documents, computer disks, software, computer
printouts, information stored electronically on a computer, memoranda, and
notes, in my possession or control which in any way relate to Dana’s business
and which are furnished to me by Dana or which are prepared, compiled or
acquired by me while employed by Dana shall be the sole property of Dana.  I
will at any time upon the request of Dana and in any event promptly upon
termination of my employment, deliver all such materials to Dana and will not
retain any originals or copies of such materials.  I also agree that I will not
copy or remove from Dana’s place of business property or information belonging
to Dana or entrusted to Dana without the express written consent of Dana.
 
3.           Assignment of IP  I hereby assign to Dana my entire right, title
and interest in any idea, formula, invention, discovery, design, drawing,
process, method, technique, device, improvement, computer program and related
documentation, technical and non-technical data and work of authorship (all
hereinafter called “Developments”), which I may solely or jointly conceive,
write or acquire during the period I am employed with Dana and which relate in
any way to the actual or anticipated business or research or development of
Dana, or which are suggested by or result from any task assigned to me or work
performed by me for or on behalf of Dana, whether or not such Developments are
made, conceived, written or acquired during normal hours of employment or using
Dana facilities, and whether or not such Developments are patentable,
copyrightable or susceptible to other forms of protection.  The foregoing
provision regarding assignment of right, title and interest does not apply to a
Development for which no equipment, supplies, facilities or trade secret
information of Dana was used and which was developed entirely on my own time,
unless (a) the Development relates (i) to the business of Dana or (ii) to Dana’s
actual or demonstrably anticipated research or development or (b) the
Development results from any work performed by me for Dana.  I acknowledge that
the copyright and any other intellectual property right in any Developments and
related documentation, and work of authorship, which are created within the
scope of my employment with Dana, belong to Dana.
 
4.           Disclosure of IP  In connection with any of the Developments
referred to in Paragraph 3, I will promptly disclose them to the management of
Dana and I will, on Dana’s request, promptly execute a specific assignment of
title to Dana and such other documents as may reasonably be requested by Dana
for the purpose of vesting, confirming or securing Dana title to the
Developments, and I will do anything else reasonably necessary to enable Dana to
secure a patent, copyright or other form of protection thereof in the United
States and in other countries even after the termination of my employment with
Dana.
 
5.           Identification of IP  I have identified on Exhibit A all
Developments not assigned by Paragraph 3 in which I have any right, title or
interest, and which were made, conceived or written wholly or in part by me
prior to my employment with Dana and which relate to the actual or anticipated
business or research or development of Dana.  If I do not have any to identify,
I have written “none” on this line:___________.  I represent that I am not a
party to any agreements which would limit my ability to assign Developments as
provided for in Paragraph 3.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Protection of Proprietary Interests
 
(a)  I agree that during my employment with Dana, and for a period of 12 months
thereafter, I will not, directly or indirectly, on behalf of myself or any other
person, company or entity, solicit or participate in soliciting, products or
services competitive with or similar to products or services offered by,
manufactured by, designed by or distributed by Dana to any person, company or
entity which was a Dana customer or potential customer for such products or
services and with which I had direct or indirect contact with regarding those
products or services at any time during the last 12 months of my Dana
employment.
 
(b)   I agree that during my employment by Dana and for 12 months thereafter, I
will not directly or indirectly, in any capacity, provide products or services
competitive with or similar to products or services offered by Dana to any
person, company or entity which was a Dana customer for such products or
services and with which I had direct or indirect contact with regarding those
products or services at any time during the last 12 months of my Dana
employment.
 
(c)  I agree that during my employment with Dana and for a period of 12 months
thereafter, I will not, directly or indirectly hire, solicit, attempt to
persuade or communicate with any employee of Dana, or any person who was an
employee of Dana within the two months preceding contact between myself and that
person, to leave the employ of Dana or otherwise interfere with the performance
of their duties for Dana.
 
(d)  I agree that during my employment and for a period of 12 months thereafter
I will not directly or indirectly, on behalf of myself or any other person,
company or entity, participate in the development or manufacture of any products
or services similar to or competitive with products or services of Dana with
which I had direct product or service research, development or manufacturing
responsibilities during the last 12 months of my Dana employment.
 
7.           Best Efforts  I agree that during my employment by Dana I will
devote my best efforts to the performance of my duties and the advancement of
Dana and shall not engage in any other employment, profitable activities, or
other pursuits which would cause me to utilize or disclose Dana’ confidential
information or trade secrets, detract from my ability to devote my best efforts
to Dana or reflect adversely on Dana.  This shall include, but is not limited
to, performing tasks for customers of Dana outside of my customary duties at
Dana, giving speeches or writing articles without the prior written permission
of Dana and accepting gifts of more than nominal value from suppliers,
customers, partners, members or competitors.
 
8.           Certification  I agree not to disclose to Dana, or use in my work
at Dana, any confidential information and/or trade secrets belonging to others,
including my prior employers, or any prior inventions made by me and which Dana
is not otherwise legally entitled to learn of or use.  Furthermore, by executing
this Agreement, I certify that I am not subject to any restrictive covenants
and/or obligations that would prevent me from fully performing my duties for
Dana.  I also agree that Dana may contact any employer or prospective employer
of mine to inform them of my obligations under this Agreement and that I shall
affirmatively provide this Agreement to all subsequent employers.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           Jurisdiction, Choice of Law, Injunctive Relief and Attorney Fees  I
consent to the jurisdiction of the courts of Ohio and the application of Ohio
law with respect to any matter or thing arising out of this Agreement.  In the
event of a breach or a threatened breach of this Agreement, by me, I acknowledge
that Dana will face irreparable injury which may be difficult to calculate in
dollar terms and that Dana shall be entitled, in addition to remedies otherwise
available at law or in equity, to temporary restraining orders and preliminary
injunctions and final injunctions enjoining such breach or threatened
breach.  In the event Dana shall successfully enforce any part of this Agreement
through legal proceedings, I agree to pay Dana all costs and attorneys’ fees
reasonably incurred by Dana in connection therewith.
 
10.         Amendment and Severability  Except as set forth in paragraph 12
below and in the Standards of Business Conduct with respect to the subject
matter hereof, this Agreement is my entire agreement with Dana, and it amends
(to the extent enforceable) all previous oral or written understandings or
agreements made by or with Dana.  No waiver of any breach of any provision of
this Agreement by Dana shall be construed to be a waiver of any succeeding
breach or as a modification of such provision.  The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court to be unenforceable, in whole or in part, the remainder of
this Agreement as well as the provisions of my prior agreement, if any,
regarding the same subject matter as that which was found unenforceable herein
shall nevertheless be enforceable and binding on the parties.  I also agree that
the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law.
 
11.         At-Will Employment  I acknowledge that nothing in this Agreement is
intended to require that I continue my employment with Dana for any particular
length of time or to require that Dana continue my employment or compensation
for any particular length of time.  I acknowledge that the foregoing
restrictions and covenants shall survive termination of my employment with Dana
for any reason.
 
12.         Acknowledgment of Obligations  I acknowledge that my obligations
under this Agreement are in addition to any and all obligations concerning the
same subject matter arising under any applicable law including, without
limitation, common law relating to fiduciary duties and common law and statutory
law relating to trade secrets or any other agreements that I have signed with
Dana relating to these same matters..
 
13.         Assignability  The rights herein may be assigned by Dana and shall
bind and inure to the benefit of Dana’ successors, assigns, heirs and
representatives.  If Dana makes any assignment of the rights herein, I agree
that this Agreement shall remain binding upon me in any event.
 
 
4

--------------------------------------------------------------------------------

 
 
14.           Change of Position  I acknowledge and agree that any change in my
position or title with Dana shall not cause this Agreement to terminate and
shall not effect any change in my obligations under this Agreement as long as my
employment remains with a Dana company as defined in this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement:
 
Signed:
   
Date:
   
Employee
               
Signed:
   
Date:
   
Dana’s Representative
     

 
 
5

--------------------------------------------------------------------------------

 